     Case 2:18-cv-07399-CBM-AFM Document 105-1 Filed 09/09/19 Page 1 of 10 Page ID
                                      #:1625



1     Michael S. Traylor (SBN 136814)
      Traylor Law Office, PC
2     8601 Lincoln Blvd. 180
      Suite 525
3     Los Angeles, CA. 90045
       (310) 401-6610 ph
4     (661) 480-1200 fax
      Attorney for Plaintiff Ibraheem Abbas
5

6

7

8
                         THE UNITED STATES DISTRICT COURT

9
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                    WESTERN DISTRICT
11

12

13
                                                 )
       IBRAHEEM ABBAS                            )   Case No. 2:18-CV-07399-CBM-AFM
14
                                                 )
                                Plaintiff        )
                                                 )   EXHIBIT A TO PLAINTIFF’S
15                                               )
           vs.                                       OPPOSITION TO MOTION FOR
                                                 )
16                                               )   ATTORNEY FEES
                                                 )
17                                               )
       VERTICAL ENTERTAINMENT, LLC.,             )
18     AYMAN JAMAL, BARAJOUN                     )
       ENTERTAINMENT, RESNICK                    )
19                                               )
       INTERACTICE DEVELOPMENT, LLC.,            )
20     CRIMSON MULTIMEDIA, LTD., GULF            )
       FILM, LLC., HUM NETWORK, LTD.,            )
21                                               )      DATE: October 1, 2019
       CRYSTALSKY MULTIMEDIA
                                                 )      TIME: 10:00 a.m.
       MARKETING, INC., JERIDOO                  )
22                                                      PLACE: COURTROOM 8B
       UNIVERSE AG, MOVEMENT                     )      JUDGE: HON. CONSUELO MARSHALL
23     PICTURES, SUN DISTRIBUTION                )
       GROUP, TIME-IN-PORTRAIT                   )
24     ENTERTAINMENT, LAKESHORE                  )
                                                 )
       RECORDS, LLC. ET AL.                      )
25
                                                 )
26
                                                 )
                                                 )
                                                 )
27                            Defendants.        )
       ______________________________________
28

29                      PLAINTIFF’S OPPOSITION TO MOTION FOR ATTORNEY FEES
                                                                                      1
30

31
            Case 2:18-cv-07399-CBM-AFM Document 105-1 Filed 09/09/19 Page 2 of 10 Page ID
                                             #:1626




Legal
Trends
Report
POWERED BY CLIO




2018
                     Case 2:18-cv-07399-CBM-AFM Document 105-1 Filed 09/09/19 Page 3 of 10 Page ID
                                                      #:1627                                          Legal Trends Report 2018




Table of contents
Introduction                                                Part 4
A focus on the legal experience                      3      Delivering excellent client experiences                 36
                                                            Perception versus reality                               37
Part 1                                                      Quick wins for better service                           41
Indicators of law firm success                       7      Emerging trends                                         43
Defining success                                     8
Critical metrics                                    10      Part 5
Where does the time go?                             14      Benchmark data for the legal industry                   46
                                                            Billable Hour Index                                     47
Part 2                                                      What influences hourly rates?                           48
Understanding the legal consumer                    18      Hourly rate trends                                      52
Who needs the law?                                  20
Barriers to legal solutions                         22      Appendix                                                55
Consumers who don’t hire                            24      Detailed hourly rates                                   56
                                                            Methodology                                             63
Part 3
How client satisfaction impacts business           28
Defining NPS                                        31
Legal industry satisfaction                         32
Improving NPS                                       35




                                                                                                                            2
            Case 2:18-cv-07399-CBM-AFM Document 105-1 Filed 09/09/19 Page 4 of 10 Page ID
 Appendix                                    #:1628                                             Legal Trends Report 2018




Hourly and adjusted hourly rates by state (1)
            Actual         Adjusted        Actual non-             Adjusted non-   Actual law   Adjusted law
State
            lawyer rate    lawyer rate     lawyer rate             lawyer rate     firm rate    firm rate

AL          $197           $224            $111                    $126            $185         $211
AR          $226           $259            $131                    $150            $213         $243
AZ          $251           $260            $131                    $136            $225         $233
CA          $311           $277            $161                    $143            $284         $253
CO          $247           $242            $136                    $134            $225         $221
CT          $317           $291            $227                    $209            $306         $281
DC          $327           $277            $159                    $134            $306         $259
DE          $271           $266            $161                    $158            $242         $238
FL          $283           $286            $151                    $153            $257         $259
GA          $264           $287            $147                    $160            $245         $266
IA          $154           $171            $113                    $125            $150         $167
ID          $203           $217            $119                    $127            $192         $206
IL          $280           $278            $161                    $159            $262         $261
IN          $220           $241            $122                    $133            $206         $225
KS          $187           $206            $111                    $122            $177         $195
KY          $207           $233            $112                    $126            $197         $222
LA          $222           $243            $101                    $111            $207         $227
MA          $258           $241            $158                    $148            $249         $232
MD          $282           $255            $163                    $147            $257         $233
ME          $148           $152            $92                     $95             $137         $141
MI          $244           $260            $131                    $139            $229         $243
MN          $243           $249            $138                    $141            $227         $233
MO          $236           $264            $128                    $143            $215         $241
MS          $202           $234            $102                    $117            $182         $210
MT          $190           $201            $110                    $116            $180         $191

                                          Continued next page...                                                     56
            Case 2:18-cv-07399-CBM-AFM Document 105-1 Filed 09/09/19 Page 5 of 10 Page ID
 Appendix                                    #:1629                                         Legal Trends Report 2018




Hourly and adjusted hourly rates by state (2)
            Actual         Adjusted        Actual non-    Adjusted non-   Actual law        Adjusted law
State
            lawyer rate    lawyer rate     lawyer rate    lawyer rate     firm rate         firm rate

NC          $228           $249            $115           $125            $206              $225
ND          $229           $250            $142           $155            $207              $227
NE          $201           $222            $185           $204            $195              $215
NH          $225           $214            $132           $125            $216              $206
NJ          $296           $259            $204           $178            $281              $245
NM          $233           $245            $121           $127            $214              $225
NV          $313           $320            $178           $182            $282              $289
NY          $325           $281            $182           $157            $308              $266
OH          $219           $245            $121           $135            $206              $231
OK          $226           $251            $104           $115            $207              $230
OR          $234           $237            $124           $125            $215              $217
PA          $262           $267            $180           $183            $251              $255
RI          $223           $226            $106           $108            $201              $203
SC          $236           $261            $115           $127            $208              $230
SD          $200           $227            $71            $81             $196              $222
TN          $206           $228            $115           $128            $195              $216
TX          $272           $281            $134           $139            $241              $250
UT          $227           $234            $113           $117            $208              $215
VA          $258           $252            $162           $158            $241              $235
VT          $210           $208            $88            $87             $203              $200
WA          $254           $245            $132           $127            $230              $221
WI          $201           $215            $143           $153            $192              $206
WV          $142           $159            $101           $113            $137              $154
WY          $216           $224            $138           $144            $208              $216


                                                                                                                 57
                     Case 2:18-cv-07399-CBM-AFM Document 105-1 Filed 09/09/19 Page 6 of 10 Page ID
 Appendix                                             #:1630                                          Legal Trends Report 2018




Hourly rate by practice area
Common                                                      Common
                        Lawyer      Non-lawyer   Law firm                           Lawyer   Non-lawyer     Law firm
practice area                                               practice area

Appellate               $272        $120         $262       Immigration             $298     $221           $281

Bankruptcy              $335        $160         $305       Insurance               $199     $105           $187

Business                $284        $146         $271       Intellectual Property   $327     $207           $317

Civil Litigation        $269        $141         $252       Juvenile                $87      $73            $86

Civil Rights/
                        $310        $138         $284       Mediation/Arbitration   $313     $91            $289
Constitutional Law

Collections             $227        $123         $203       Medical Malpractice     $205     $107           $174

Commercial/Sale
                        $292        $146         $283       Personal Injury         $220     $110           $189
of Goods

Construction            $259        $118         $237       Pro Bono                $281     $136           $252

Contracts               $266        $121         $255       Real Estate             $273     $170           $260

Corporate               $307        $156         $295       Small Claims            $201     $161           $196

Criminal                $155        $148         $155       Tax                     $301     $173           $275

Elder Law               $243        $132         $222       Traffic Offenses        $256     $158           $241

Employment/Labor        $299        $154         $285       Trusts                  $314     $160           $277

Family                  $251        $135         $226       Wills & Estates         $280     $146           $250

Government              $166        $94          $163       Worker's Compensation   $156     $85            $148


                                                                                                                           59
                    Case 2:18-cv-07399-CBM-AFM Document 105-1 Filed 09/09/19 Page 7 of 10 Page ID
 Appendix                                            #:1631                                                             Legal Trends Report 2018




Effective rate by practice area

Practice area      Lawyer rate   Realized rate   Effective rate   Practice area           Lawyer rate   Realized rate        Effective rate


Appellate          $272          $230            $193             Immigration             $298          $173                 $132

Bankruptcy         $335          $247            $176             Insurance               $199          $138                 $108

Business           $284          $254            $226             Intellectual Property   $327          $281                 $258

Civil Litigation   $269          $221            $183             Juvenile                $87           $70                  $60

                                                                  Mediation/
Collections        $227          $202            $174                                     $313          $271                 $240
                                                                  Arbitration
Commercial/Sale
                   $292          $246            $217             Medical Malpractice     $205          $134                 $119
of Goods

Construction       $259          $251            $219             Personal Injury         $220          $100                 $91

Contracts          $266          $218            $190             Real Estate             $273          $239                 $210

Corporate          $307          $274            $238             Small Claims            $201          $174                 $133

Criminal           $155          $111            $92              Tax                     $301          $258                 $227

Elder Law          $243          $187            $138             Traffic Offenses        $256          $194                 $152

Employment/Labor   $299          $209            $188             Trusts                  $314          $274                 $248

Family             $251          $228            $185             Wills & Estates         $280          $224                 $200

                                                                  Worker’s
Government         $166          $160            $157                                     $156          $136                 $129
                                                                  Compensation




                                                                                                                                              61
                   Case 2:18-cv-07399-CBM-AFM Document 105-1 Filed 09/09/19 Page 8 of 10 Page ID
 Appendix                                           #:1632                                                     Legal Trends Report 2018




Average case value by practice area
P-values (P10, P50, and P90) show us that a certain percentage    Bankruptcy cases worth $350 are in the 10th percentile (P10),
of cases were worth less than the indicated value. For example,   which indicates that 10% of Bankruptcy cases are worth less
                                                                  than or equal to $350.


Practice area         P10        P50        P90        Mean       Practice area           P10    P50        P90          Mean


Bankruptcy            $350       $1,200     $3,550     $2,288     Immigration             $150   $850       $3,500       $1,455

Business              $180       $683       $3,855     $1,980     Insurance               $315   $2,000     $9,900       $4,418

Civil Litigation      $217       $1,265     $9,976     $4,769     Intellectual Property   $200   $750       $3,000       $2,069

Collections           $150       $465       $2,500     $1,257     Juvenile                $165   $558       $2,456       $1,131

Commercial/
                      $200       $945       $5,975     $3,035     Mediation/Arbitration   $165   $650       $2,720       $1,419
Sale of Goods

Construction          $293       $1,395     $10,000    $4,241     Personal Injury         $271   $1,743     $8,100       $3,545

Contracts             $175       $600       $2,994     $1,502     Real Estate             $165   $595       $3,253       $1,516

Corporate             $189       $850       $5,073     $2,712     Small Claims            $150   $500       $1,646       $766

Criminal              $156       $750       $3,500     $1,520     Tax                     $130   $500       $4,063       $1,689

Elder Law             $175       $838       $7,000     $2,446     Traffic Offenses        $120   $300       $2,000       $709

Employment/Labor      $210       $1,200     $8,925     $4,034     Trusts                  $249   $1,304     $5,706       $2,809

Family                $279       $1,613     $7,633     $3,391     Wills & Estates         $200   $770       $3,200       $1,529

Government            $144       $500       $3,150     $1,844     Worker’s Compensation   $423   $2,138     $8,893       $3,867

                                                                                                                                    62
             Case 2:18-cv-07399-CBM-AFM Document 105-1 Filed 09/09/19 Page 9 of 10 Page ID
Appendix                                      #:1633                                                            Legal Trends Report 2018




           Methodology                                                        Defining our data set
           The Legal Trends Report uses aggregated and anonymized data        The Legal Trends Report has been prepared
           collected from the Clio platform, which gives us the foundation    using data aggregated and anonymized from
           to identify informative and interesting patterns to observe and    the usage activity from nearly 70,000 legal
           investigate. By synthesizing actual usage data, we’re able to      professionals. These customers were included
           identify trends that would be otherwise invisible to most firms.   in our data set using the following criteria:
                                                                              ▶▶ They were paid subscribers to Clio. Customers who
                                                                                 were evaluating the product via a free trial or were
                                                                                 using Clio as part of our Academic Access Program
                                                                                 were not included.
                                                                              ▶▶ They were located in the contiguous United States.
                                                                                 This includes the District of Columbia but excludes
                                                                                 Hawaii and Alaska. No customers in other countries
                                                                                 were included.
                                                                              ▶▶ For 2017 key performance indicators, only
                                                                                 customers who created matter and billing data
                                                                                 in 2017 were included.
                                                                              ▶▶ Any data from customers who opted out of
                                                                                 aggregate reporting were excluded.
                                                                              ▶▶ Outlier detection measures were implemented to
                                                                                 systematically remove statistical anomalies.




                                                                                                                                     63
                          Case 2:18-cv-07399-CBM-AFM Document 105-1 Filed 09/09/19 Page 10 of 10 Page ID
                                                            #:1634




Clio is the leader in cloud-based legal practice
management software, with 150,000 customers
spanning 90 countries, and the approval of over
65 bar associations and law societies globally.
As the first-to-market provider, Clio has helped legal professionals manage their practice
from one centralized, customizable, and compliant platform for a decade. Clio continues to
transform and lead the industry with initiatives like the Legal Trends Report, the Clio Cloud
Conference, and the Clio Academic Access Program. Clio has been recognized as one of
Canada’s Best Managed Companies, a Deloitte Fast 50 and Fast 500 company.




Learn more at clio.com


© 2018 Themis Solutions Inc.
